             Case 2:11-cr-00210-JAM Document 1006 Filed 06/29/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LEE S. BICKLEY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          CASE NO. 2:11-CR-210 JAM
11
                                  Plaintiff,            FINDINGS AND ORDER REGARDING EDWARD
12                                                      SHEVTSOV’S REPAYMENT OF CJA FUNDS
                            v.
13
     EDWARD SHEVTSOV,
14
                                 Defendant.
15

16

17          The Court has paid at least $191,570.05 in CJA funds for court-appointed legal representation of
18 Edward Shevtsov associated with the above-captioned matter.

19
            On June 3, 2020, the United States filed a motion for the Court to assess Shevtsov’s present
20
     ability to repay CJA funds. Accompanying that motion was a declaration of Special Agent Christopher
21
     Fitzpatrick demonstrating that Shevtsov currently owns five properties with value of over $2 million.
22
     Shevtsov owned those properties since 2010.
23

24
            On June 10, 2020, Shevtsov responded to the United States’ motion arguing that the Court
25
     should not order complete repayment of $191,570.05 because Shevtsov lacks the current ability to
26
     reimburse that full amount. Shevtsov filed accompanying exhibits. Shevtsov also submitted ex parte
27
     and under seal income and expense information.
28


      [PROPOSED] FINGDINGS AND ORDER REGARDING CJA      1
      FUNDS
             Case 2:11-cr-00210-JAM Document 1006 Filed 06/29/20 Page 2 of 2

 1          On June 23, 2020, the Court held a hearing to determine Shevtsov’s current ability to repay CJA

 2 funds where it heard argument from counsel for Shevtsov and the United States.

 3
            The defendant does not challenge that Shevtsov has approximately $2 million in assets or that
 4
     the Court has paid $191,570.05 for Shevtsov’s representation.
 5

 6          The Court has considered defendant’s arguments made in his filings and at the hearing. The
 7 Court has considered the liquidity of Shevtsov’s finances, his personal and familial needs, and any

 8 changes in Shevtsov’s financial circumstances. The Court has considered the liquidity of Shevtsov’s

 9 assets, the effect of the COVID-19 pandemic on the liquidity of Shevtsov’s assets, the presence of

10 tenants in the homes Shevtsov owns, Shevtsov’s living and business expenses, the need for Shevtsov to

11 provide for his minor child, Shevtsov’s obligation to pay $176,400 in fines and assessments, Shevtsov’s

12 sentence that he has yet to serve, and the potential for Shevtsov’s deportation.

13

14          Shevtsov has the present ability to pay for his representation and to reimburse the Court for the

15 costs of his representation. Paying $191,570.05 would not cause such financial hardship as to make it

16 impractical or unjust.

17
            Pursuant to 18 U.S.C. § 3006A, IT IS HEREBY ORDERED that Edward Shevtsov repay
18
     $191,570.05.
19

20          The defendant is directed to make payment of $191,570.05 made payable to the Clerk of the
21 Court delivered to Connie Farnsworth, Office of the Federal Defender, 801 I Street, 3rd Foor,

22 Sacramento, CA 95814 for deposit in the U.S. Treasury as a reimbursement to the Criminal Justice Act

23 appropriation. The check should be made payable to the Clerk of Court – CAED.

24

25

26     Dated:       6/29/2020                               /s/ John A. Mendez
                                                      THE HONORABLE JOHN A. MENDEZ
27                                                    UNITED STATES DISTRICT COURT JUDGE

28


      [PROPOSED] FINGDINGS AND ORDER REGARDING CJA       2
      FUNDS
